PER CURIAM.
We affirm on the grounds that the evidence of appellant’s use of a firearm in the commission of a criminal offense properly went to the jury; Styles v. State, 384 So.2d 703 (Fla. 2d DCA 1980); Machado v. State, 363 So.2d 1132 (Fla. 3d DCA 1978), cert. denied, 373 So.2d 459 (Fla.1979); Warren v. State, 332 So.2d 361 (Fla. 3d DCA 1976); and that the state’s identification testimony properly survived appellant’s motion for judgment of acquittal. Zuberi v. State, 343 So.2d 664 (Fla. 3d DCA), cert. denied, 354 So.2d 988 (Fla.1977).
Affirmed.